                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH

 QUINTIN DROLLINGER,
                                                      MEMORANDUM DECISION AND
                Plaintiff,                            ORDER DENYING MOTIONS TO
                                                            REOPEN CASE
        vs.
                                                             Case No. 2:15-CV-00770
 ROBERT LARNA,
                                                              Judge Clark Waddoups
                Defendant.



       This matter came before the court on plaintiff’s Motion to Reopen Case, (ECF No. 12),

including plaintiff’s subsequent motion to expedite. (ECF No. 15.) This court dismissed this case

on December 1, 2016 for failure to prosecute. (ECF No. 16.) It originally involved a complaint

of various mistreatment at the hands of Idaho resident Robert Larna, alleged to be the manager at

Sky Lane Park. A judgment dismissing the case was entered on December 3, 2016. For the

reasons stated below, the Motions to Reopen are DENIED.

       A litigant who seeks reconsideration by the district court may “file either a motion to

alter or amend the judgment pursuant to Fed R. Civ. P. 59(e) or a motion seeking relief from the

judgment pursuant to Fed R. Civ. P. 60(b).” Van Skiver v. United States, 952 F.2d 1241, 1243

(10th Cir. 1991). A motion to reconsider filed more than ten days after the final judgment in an

action should be considered pursuant to Rule 60(b). See id. at 1243. Plaintiff’s Motion to Reopen

was filed more than ten days after the judgment was entered in this action, and thus is considered

pursuant to Fed R. Civ. P. 60(b). Relief under Rule 60(b) is appropriate only in extraordinary




                                                1
circumstances. See Massengale v. Oklahoma Bd. of Examiners in Optometry, 30 F.3d 1325, 1330

(10th Cir. 1994).

       The sole reason given for plaintiff’s motion to reopen the case is for “on going problem.”

(ECF No. 12.) Upon review of the entire file, the court finds that plaintiff has failed to

demonstrate the existence of any extraordinary circumstances to justify a decision to reconsider

and vacate the order dismissing this action. Therefore, the motion to reconsider will be denied.

       IT IS ORDERED that the Motion to Reopen filed on March 4, 2019 and the Motion to

Reopen filed on March 8, 2019 are DENIED.

       DATED this 13th day of March, 2019.

                                                         BY THE COURT:



                                                          ______________________________
                                                          Clark Waddoups
                                                          United States District Court Judge




                                                 2
